NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                       _____________

                            No. 20-3206
                           _____________

                     KAREN MALDONADO;
                     ANIBAL MALDONADO,
                               Appellants

                                  v.

                    JESSICA SHAPIRO,
         IN HER OFFICIAL AND INDIVIDUAL CAPACITIES;
 JAVIER AGUERO, IN HER OFFICIAL AND INDIVIDUAL CAPACITIES;
  ROYA PALLER, IN HER OFFICIAL AND INDIVIDUAL CAPACITIES;
   THOMAS MARCUCCI; STACIANN MARCUCCI; JESSICA GIBSON;
     CITY OF PHILADELPHIA; CHRISTOPHER HERMANN
                     _______________

                         On Appeal from the
                      United States District Court
               for the Eastern District of Pennsylvania
                       (No. 2:18-cv-01492- JS)
           District Judge: The Honorable Juan R. Sanchez
                          _______________

          Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                         January 25, 2022

Before: CHAGARES, Chief Judge, McKEE, and MATEY, Circuit Judges.

                      (Filed: February 8, 2022)
                                     _______________

                                        OPINION ∗
                                     _______________

MATEY, Circuit Judge.

       Karen Maldonado appeals the District Court’s grant of summary judgment on her

allegations against Roya Paller, a Philadelphia Department of Human Services (“PDHS”)

caseworker. But there are no material facts in dispute, or meritorious legal claims, so we

will affirm the order of the District Court.

                                      I. BACKGROUND

       In July 2016, Maldonado’s seventeen-year-old daughter, I.M., ran away from home

and was picked up by her uncle, Christopher Hermann. Hermann brought I.M. to PDHS,

where I.M. alleged Maldonado had abused her. Maldonado agreed to let I.M. temporarily

reside with Hermann if I.M. did not associate with Staciann Marcucci and Thomas

Marcucci. The Marcuccis owned a dance studio where I.M. was a student and where

Maldonado feared I.M. was being abused.

       PDHS assigned the Maldonado investigation 1 to Roya Paller. Paller was familiar

with the dance studio, and raised the issue with her supervisor, who confirmed she could



       ∗
         This disposition is not an opinion of the full Court and, under I.O.P. 5.7, does not
constitute binding precedent.
       1
         The investigation was required by Pennsylvania law. Investigation of reports of
suspected child abuse, 55 Pa. Code § 3490.55 (1999). Two months earlier, PDHS
conducted a separate abuse investigation of Maldonado, but concluded the allegations
lacked merit.


                                               2
work the case. Paller later closed her investigation, finding I.M.’s claims of abuse

“[u]nfounded.” (Supp. App. at 331.)

       Hermann petitioned for full custody of I.M., leading to a hearing in the Philadelphia

Court of Common Pleas. At the hearing, I.M. testified that Maldonado threatened her, and

that she feared for her life. The Court placed I.M. in protective custody with PDHS. At a

subsequent hearing, a court found it in I.M.’s best interest to remain with Hermann. I.M.

was emancipated shortly after she turned eighteen.

       Maldonado filed suit against several defendants, asserting civil rights and tort

claims. The District Court granted all the Defendants summary judgment. Maldonado

appeals that decision only as to Paller. 2 Finding no error, we will affirm.

                                      II. DISCUSSION

       We exercise plenary review of a district court’s grant of summary judgment. See Ali

v. Woodbridge Twp. Sch. Dist., 957 F.3d 174, 179 (3d Cir. 2020). Construing the record in

the light most favorable to the non-moving party, summary judgment is appropriate if there

is no genuine dispute of material fact, and the moving party is entitled to judgment as a

matter of law. Id. We consider whether “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).




       2
        The District Court had jurisdiction under 42 U.S.C. § 1983 and 28 U.S.C.
§ 1367(a), and we have jurisdiction under 28 U.S.C. § 1291.

                                              3
A.     Due Process

       Maldonado first alleges the District Court erred in granting summary judgment as

to her § 1983 claim, which alleges Paller interfered with her fundamental right to the

custody and care of her daughter. See Troxel v. Granville, 530 U.S. 57, 72–73 (2000). As

we have explained, a child welfare worker violates parental rights when the worker’s

actions “exceed both negligence and deliberate indifference, and reach a level of gross

negligence or arbitrariness that indeed ‘shocks the conscience.’” Miller v. City of

Philadelphia, 174 F.3d 368, 375–76 (3d Cir. 1999). And there must be a “causal link

between an alleged unconstitutional act and the harm that a plaintiff claims followed it.”

Id. at 374 n.5.

       Maldonado makes three arguments. First, an alleged inconsistency in Paller’s

findings. 3 Second, that Paller’s investigation was tainted by a conflict of interest. Third,

that Paller misrepresented the nature of her investigation, and then pressured Maldonado

to accept her recommendations.

       But none of these arguments plausibly establish the necessary causal link between

Paller’s actions and Maldonado’s loss of custody of I.M. See Miller, 174 F.3d at 375–76.

Before Paller’s involvement, I.M. ran away from home and reported abuse to PDHS.

Maldonado also agreed to let I.M. temporarily reside with Hermann. I.M.’s position



       3
         Maldonado claims Paller found “emotional abuse,” but the record and briefing do
not support that assertion. Paller sent a letter to Maldonado informing her that the
investigation had concluded and the allegations of abuse were “[u]nfounded.” (Supp. App.
at 331.) Paller later testified that the investigation was closed only as to physical abuse, not
mental abuse. But her testimony did not contain any finding of emotional or mental abuse.
                                               4
remained the same throughout the custody hearings where she continued to accuse

Maldonado of abuse, testimony the hearing Judge found “very credible” and that it was “in

the best interest of the child to remain with her uncle in Maryland.” (Supp. App. at 44.)

Given I.M.’s consistent behavior before, during, and after Paller’s involvement with the

case, Maldonado cannot show Paller caused a violation of her parental rights. 4

       Nor does Paller’s supposed conflict of interest shock the conscience. While Paller’s

children attended functions at the dance studio, Paller had no relationship with the owners.

And Paller disclosed the issue to her supervisor and received approval to remain involved.

A modest, tangential connection such as this does not shock the conscience. See Miller,

174 F.3d at 377.

       Maldonado also claims Paller tricked her into agreeing to a temporary plan placing

I.M. with Hermann for one month. Maldonado claims Paller falsely told her the plan was

temporary. But as the District Court found, the plan was temporary, and expired at the end

of the month. Hermann’s subsequent, separate custody application does not change the

accuracy of Paller’s representation. 5


       4
          For this reason any disagreement about Paller’s testimony fails to rise to the level
of a disputed material fact. Maldonado claims Paller “falsely testified” (Opening Br. at 11,)
at a September 16 custody hearing, a charge Paller does not answer. But the alleged
injury—Maldonado’s loss of I.M.—was not caused by Paller’s testimony. Both parties
agree that the Judge initially granted custody to Maldonado after Paller’s testimony. It was
only after I.M. amplified her testimony and alleged Maldonado threatened her physically
that the Judge changed the order and referred I.M. to dependency court. As a result, Paller’s
testimony did not materially influence the proceedings and cannot be a basis for
challenging the District Court’s grant of summary judgment.
        5
          This conclusion also precludes Maldonado’s claim of fraud based on the same
allegation.
                                              5
         Finally, Maldonado claims that Paller encouraged Hermann to file for custody. Even

assuming that is true, 6 it does not shock the conscience given I.M.’s consistent claims of

abuse.

B.       Intentional Infliction of Emotional Distress

         Pennsylvania defines intentional infliction of emotional distress as “extreme and

outrageous conduct intentionally or recklessly caus[ing] severe emotional distress to

another.” Hoy v. Angelone, 720 A.2d 745, 753 (Pa. 1998) (citation and quotations

omitted). The conduct “must be so outrageous in character, and so extreme in degree, as to

go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized society.” Id. at 754 (citation and quotations omitted). That high

bar is not satisfied here.

         First, nothing in the record establishes any conscience-shocking behavior by Paller.

See Dennis v. DeJong, 953 F. Supp. 2d 568, 604 (E.D. Pa. 2013), aff’d, 557 F. App’x 112

(3d Cir. 2014) (because misrepresentations about child’s injury did not create substantive

due process claim, they could not show intentional emotional distress). And second,

Paller’s conduct did not cause Maldonado’s distress, as I.M.’s custody turned on I.M.’s

own testimony. That testimony, and not other factors, resulted in the court’s custody

decision.

                                      III. CONCLUSION

         For these reasons, we will affirm the order of the District Court.


       The only evidence Maldonado cites is Hermann’s testimony in which he says he
         6

was “advised by [P]DHS . . . [that he] should file.” (Supp. App. at 350.)
                                               6